Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

a.	Claims 1-17 in the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA :
	- claims 1-2, 7, 9-11, 13, and 16-17 are amended
b.	This is a final action on the merits based on Applicant’s claims submitted on 01/21/2021.


Response to Arguments

Regarding claims 7, 11, 13, 16, and 17 previously rejected under 35 U.S.C. § 112(b), claims 7, 11, 13, 16, and 17 have been amended according to the examiner's recommendation and thus the previous rejection has been withdrawn.
Regarding Independent claims 1, 9, and 10 previously rejected under 35 U.S.C. § 103, Applicant's arguments, see “Applicant respectfully traverses the rejection of claims 1-17 under 35 U.S.C. §103 because no combination of Higasiyama, Lessmann, and Khasnabish teaches or suggests all the elements recited in the claims as amended.” on page 9, filed on 01/21/2021, with respect to U.S. Patent Application Publication No. 2004/0190454 to Higasiyama (“Higasiyama”), in view of U.S. Patent Application Publication No. 2014/0341220 to Lessmann (“Lessmann”), and further in view of U.S. Patent Application Publication No. 2006/0239271 to Khasnabish et al. (“Khasnabish”), have been fully considered but are moot, over the limitations of “schedule a time period of transmitting first data and second data in advance,” and “determine whether the second data can be delivered to the destination through the first transmission path within the scheduled time period”. Said limitations are newly added to the amended Claims 1, 9, and 10 and has been addressed in instant office action, as shown in section 35 USC 103 rejection below, with newly identified disclosures in previously applied reference Higasiyama US Pub 2004/0190454 (hereinafter “Higasiyama”) in combination with newly found reference Nakata et al. US Pub 2007/0002748 (hereinafter “Nakata”), thus rendering said Applicant’s arguments moot.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 9, and 10 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. There is insufficient antecedent basis for many limitations in the claims. The Examiner suggests that claims 1, 9, and 10 be modified as such to overcome this 112(b) rejection: “determine whether the second data can be delivered to [[the]] a destination through [[the]] a first transmission path within the scheduled time period;”, “…every predetermined cycle through [[a]] the first transmission path over the network;”, and “the second data which should be delivered to [[a]] the destination within [[a]] the scheduled time period;”. Appropriate correction is required.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1, 6, 9, 10, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Higasiyama US Pub 2004/0190454 (hereinafter “Higasiyama”), in view of Nakata et al. US Pub 2007/0002748 (hereinafter “Nakata”), and further in view of Lessmann US Pub 2014/0341220 (hereinafter “Lessmann”).
Regarding claim 1 (Currently Amended)
Higasiyama discloses in Fig. 4 a communication system in which a plurality of communication apparatuses (“a mesh network bridge connected by line to a mesh network configured of a plurality of bridges interconnected by line, and including the shortest path constructing means such as the optimized forwarding and a plurality of mesh-connecting ports.” [0003]) are connected to a redundant network (“In a network containing a redundant route caused by a plurality of bridges, a spanning tree protocol (STP) is employed for determining a route.” [0014]), the communication system configured to:
determine whether the second data can be delivered to the destination (i.e. whether a line fault condition exists) through the first transmission path within the scheduled time period (“A backup processing unit, with the shortest path constructed between the bridges, continuously leaves in the mesh domain a first mesh network bridge detected a line fault, and executes the backup processing to active a back up protocol for forming a backup route in such a manner that the packet reaches a second mesh network bridge that has become unreachable by the line fault, through a third mesh bridge connected with the second mesh network bridge.” [Abstract]);
change, when it is determined that the second data cannot be delivered to the destination within the scheduled time period (as a result of line fault condition), a path to transmit (i.e. switch to backup route) at least a part of the second data to the destination through a second transmission path (i.e. backup route) different from the first transmission path (i.e. original route) over the network (“the backup protocol is rendered operable at the time of a line fault even in the optimized forwarding environment thereby to change the route immediately in case of a line fault and thus accelerate the restoration from the suspension of communication for an improved communication efficiency.” [0118]; [0148]);
Higasiyama does not specifically teach schedule a time period of transmitting first data and second data in advance.
In an analogous art, Nakata discloses schedule a time period of transmitting first data and second data (“a node control program, which is applicable to a node that can select plural packet transmission paths, the node control program controlling a node as monitoring means for monitoring a selectable path status of each path for each packet input to a transmission node and monitoring path status information on the path status and identification information on time or packet validating the path status information; and scheduling means for estimating a packet arrival prediction time in each path based on the path status information and based on a transmission history of a packet after the path status information is validated and updating path selection or selection priority based on the estimated arrival prediction time.” [0058]) in advance (based on the estimated arrival prediction time; “scheduling means” [0051]; [0058]; [0065]);
change (“the step of correcting a transmission cost calculation result regarding a packet transmitted before updating path status information of each path, when the path status information is updated for path selection or selection priority update.” [0036]), when it is determined that the second data cannot be delivered to the destination within the scheduled time period (“controls the scheduling means so as to select as a packet transmission path a path having a largest estimation value of a data amount which can be completely received by a specific time at a reception node” [0065]), a path to transmit at least a part of the second data to the destination through a second transmission path different from the first transmission path over the network (“The scheduler 313 selects a path with a predicted minimum arrival delay as a transmission path for a packet to be next transferred and adds the transfer time to the transmission history in the memory 315 after the packet transfer to the selected path.” [0125] and furthermore “the procedure of selecting the path of a scheduler, containing the above-mentioned arrival time estimation, is shown in FIG. 4.” [0143]; Fig. 4);
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Higasiyama’s line fault backup protocol in mesh network bridges to include Nakata’s communication system between two nodes using plural communication paths scheduled in advance in order to facilitate the transmission of control-oriented and information-oriented data (Nakata [0017-0018]).
Higasiyama and Nakata do not specifically teach first data to be used for control of a manufacturing apparatus or a production facility every predetermined cycle, and second data which should be delivered to a destination within a designated time period.
In an analogous art, Lessmann discloses a communication system in which a plurality of communication apparatuses are connected (“A core element of the invention is therefore a splitter, via which all TCP/IP, PROFINET and PROFINET RT/IRT data packets which come from the PROFINET adapter or are transmitted thereby are routed.” [0031])
transmit the first data (i.e. “RT” in Fig. 2) to be used for control of a manufacturing apparatus or a production facility every predetermined cycle (“In the PROFINET RT variant, the real-time data packets are transmitted cyclically on the ISO/OSI layer 2 of the Ethernet standard (MAC layer).  The real-time data packets are processed and transmitted in the switches with a higher priority compared with the near real-time data packets.” [0003]) through a first transmission path over the network (see Fig. 2; [0070]);
transmit, during a period in which the first data is not being transmitted, second data (i.e. “IRT” in Fig. 2) which should be delivered to a destination within a designated time period (“The isochronous real-time (IRT) variant is an extension of PROFINET RT. With PROFINET IRT, the transmission of real-time data is planned chronologically, wherein the transmission of the IRT data takes place in a reserved time range.” [0004]);
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Higasiyama’s line fault backup protocol in mesh network bridges, as modified by Nakata, to include Lessmann’s PROFINET adapter in order to efficiently facilitate the transmission of control-oriented and information-oriented data “The splitter is connected to the switch, the PROFINET protocol stack, the application interfaces and the third Ethernet interface, and is designed to divide real-time data packets and near real-time data packets according to a certain configuration and to transmit them between the switch and the application interface and/or the third Ethernet interface." Lessmann [Abstract]. Thus, a person of ordinary skill would have appreciated the ability to incorporate Lessmann’s PROFINET adapter into Higasiyama’s line fault backup protocol in mesh network bridges since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 6
Higasiyama, as modified by Lessmann, previously discloses the communication system according to claim 1, further configured to
Lessmann further discloses transmit third data (i.e. TCP/IP) different from the first data and the second data (“The switch is therefore at least suitable for receiving and transmitting TCP/IP-based PROFINET data packets and TCP/IP data packets as well as PROFINET RT or PROFINET IRT-based data packets.” [0013]).

Regarding claim 9 (Currently Amended)
Lessmann discloses a communication apparatus (i.e. “PROFINET adapter” [0009]) comprising:
an interface for connection to a redundant network (“A PROFINET adapter having at least one first and one second Ethernet interface for coupling a subscriber to a PROFINET network.  The PROFINET adapter comprises a third Ethernet interface, a number of at least one application interface” [Abstract]); and 
a controller (“The splitter is connected to the switch, the PROFINET protocol stack, the application interfaces and the third Ethernet interface, and is designed to divide real-time data packets and near real-time data packets according to a certain configuration and to transmit them between the switch and the application interface and/or the third Ethernet interface.” [0016]) configured to:
schedule time period of transmitting first data and second data in advance,
determine whether the second data can be delivered to the destination through the first transmission path within the scheduled time period,
change, when it is determined that the second data cannot be delivered to the destination within the scheduled time period, a path to transmit at least a part of the second data to the destination through a second transmission path different from the first transmission path over the network,
transmit the first data to be used for control of a manufacturing apparatus or a production facility every predetermined cycle through a first transmission path over the network, and
transmit, during a period in which the first data is not being transmitted, the second data which should be delivered to a destination within a designated scheduled time period.
The scope and subject matter of apparatus claim 9 is similar to the scope and subject matter as claimed in claim 1. Therefore apparatus claim 9 corresponds to apparatus claim 1 and is rejected for the same reasons of obviousness as used in claim 1 rejection above.

Regarding claim 10 (Currently Amended)
A method of communication over a redundant network to which a plurality of communication apparatuses are connected, the method comprising: 
scheduling time period of transmitting first data and second data in advance;
determining whether the second data can be delivered to the destination through the first transmission path within the scheduled time period;
changing, when it is determined that the second data cannot be delivered to the destination within the scheduled time period, a path to transmit at least a part of the second data to the destination through a second transmission path different from the first transmission path over the network;
transmitting the first data to be used for control of a manufacturing apparatus or a production facility every predetermined cycle through a first transmission path over the network; and
transmitting, during a period in which the first data is not being transmitted, the second data which should be delivered to a destination within a designated scheduled time period.
The scope and subject matter of method claim 10 is drawn to the method of using the corresponding apparatus claimed in claim 1. Therefore method claim 10 corresponds to apparatus claim 1 and is rejected for the same reasons of obviousness as used in claim 1 rejection above.

Regarding claim 14
The method of communication according to claim 13, further comprising
changing the predetermined rule for the network based on a record of switching of the transmission path.
The scope and subject matter of method claim 14 is drawn to the method of using the corresponding apparatus claimed in claim 5. Therefore method claim 14 corresponds to apparatus claim 5 and is rejected for the same reasons of obviousness as used in claim 5 rejection above.

Regarding claim 15
The method of communication according to claim 10, further comprising
transmitting third data different from the first data and the second data.
The scope and subject matter of method claim 15 is drawn to the method of using the corresponding apparatus claimed in claim 6. Therefore method claim 15 corresponds to apparatus claim 6 and is rejected for the same reasons of obviousness as used in claim 6 rejection above.

Claims 2-5, 7-8, 11-13, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Higasiyama, in view of Nakata and Lessmann, and further in view of  Khasnabish et al. US Pub 2006/0239271 (hereinafter “Khasnabish”).
Regarding claim 2 (Currently Amended)
Higasiyama, as modified by Nakata and Lessmann, previously discloses the communication system according to claim 1, wherein
Higasiyama, Nakata, and Lessmann do not specifically teach the determining whether the second data can be delivered to the destination within the scheduled time period is based on a line utilization rate involved with transmission of the first data over the network.
In an analogous art, Khasnabish discloses the determining whether the second data can be delivered to the destination within the scheduled time period (as taught by Nakata) is based on a line utilization rate involved with transmission of the first data over the network (“A link utilization monitor is configured to monitor a link utilization rate of the first link and to determine whether the rate has exceeded a predetermined maximum utilization threshold.  The router is configured to reroute data transmissions over the second link when the rate is determined to have exceeded the predetermined maximum utilization threshold.” [Abstract]; [0038]; [0066]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Higasiyama’s line fault backup protocol in mesh network bridges, as modified by Nakata and Lessmann, to include Khasnabish’s method for maintaining QoS parameters of data transmissions in order to efficiently reroute transmission paths based on link utilization rate “The network framework includes at least one router for routing the data transmissions over the network framework.  The network framework also includes multiple links, including a first link and a second link.  The first link forms at least part of a first path over the network framework, and the second link forms at least part of an alternate, second path over the network framework.  A link utilization monitor is configured to monitor a link utilization rate of the first link and to determine whether the rate has exceeded a predetermined maximum utilization threshold.  The router is configured to reroute data transmissions over the second link when the rate is determined to have exceeded the predetermined maximum utilization threshold. " Khasnabish [Abstract]. Thus, a person of ordinary skill would have appreciated the ability to incorporate Khasnabish’s method for maintaining QoS parameters of data transmissions into Higasiyama’s line fault backup protocol in mesh network bridges since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 3
Higasiyama, as modified by Nakata, Lessmann, and Khasnabish, previously discloses the communication system according to claim 2, further configured to
Khasnabish further discloses obtain the line utilization rate from a communication apparatus different (e.g. “provider edge routers” in Fig. 1) from a sender communication apparatus located on the first transmission path (“The QoS parameters provide a quantified measure of voice quality and can be used to analyze voice quality based on bandwidth utilization of links of network path formed by the system 200.  For this analysis, link utilization rates of the links of the particular network path are monitored.  While the system 200 may be configured to monitor utilization rates on any of the links forming any of the paths over the network framework 116, FIG. 2 shows an example of the ingress link 140-1 being monitored by the link utilization monitor 150-1 because the ingress link 140-1 is the bottleneck (i.e., the lowest bandwidth capacity) link of the system 200. Because the ingress link 140-1 has the lowest bandwidth capacity of the different links of the network framework 116, the bandwidth utilization of the ingress link 140-1 prominently affects the QoS of data transmissions.  As shown in FIG. 2, the link utilization monitor 150-2 should similarly monitor the bandwidth utilization of the egress link 140-2.” [0066]).

Regarding claim 4
Higasiyama, as modified by Nakata and Lessmann, previously discloses the communication system according to claim 1, wherein
Higasiyama further discloses the changing path includes selecting the second transmission path under a predetermined rule (i.e. line fault detection and handling) for the network (“A second object of the invention is to provide a mesh network bridge wherein the backup protocol is rendered operable at the time of a line fault in the optimized forwarding environment used as a means for constructing the shortest path, so that the route is immediately changed in case of a line fault thereby to accelerate the restoration from the suspension of communication for an improved communication efficiency. [0117])
Nakata further discloses the changing path includes selecting the second transmission path under a predetermined rule for the network (“the step of correcting a transmission cost calculation result regarding a packet transmitted before updating path status information of each path, when the path status information is updated for path selection or selection priority update.” [0036]),
In an analogous art, Khasnabish also discloses the changing path includes selecting the second transmission path under a predetermined rule (i.e. predetermined utilization threshold) for the network (“The PVCs 230 are arranged to provide links forming alternate paths over the access links 140.  For example, PVC 230-1 forms a first link that makes up at least part of a first path over the access link 140-1.  PVC 230-1 forms a second link that makes up at least part of a second path of the access link 140-1.  PVC 230-2 may be configured as an alternate to PVC 230-1.  Accordingly, when the PVC 230-1 reaches or exceeds a predetermined utilization threshold, the system 200 may be configured to reroute at least a subset of data transmissions from PVC 230-1 to PVC 230-2.  The rerouting of data transmissions based on link utilization rates will be discussed in more detail below.” [0056]; [0067]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Higasiyama’s line fault backup protocol in mesh network bridges, as modified by Nakata and Lessmann, to include Khasnabish’s method for maintaining QoS parameters of data transmissions in order to efficiently reroute transmission paths based on link utilization rate “The network framework includes at least one router for routing the data transmissions over the network framework.  The network framework also includes multiple links, including a first link and a second link.  The first link forms at least part of a first path over the network framework, and the second link forms at least part of an alternate, second path over the network framework.  A link utilization monitor is configured to monitor a link utilization rate of the first link and to determine whether the rate has exceeded a predetermined maximum utilization threshold.  The router is configured to reroute data transmissions over the second link when the rate is determined to have exceeded the predetermined maximum utilization threshold. " Khasnabish [Abstract]. Thus, a person of ordinary skill would have appreciated the ability to incorporate Khasnabish’s method for maintaining QoS parameters of data transmissions into Higasiyama’s line fault backup protocol in mesh network bridges since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 5
Higasiyama, as modified by Nakata, Lessmann, and Khasnabish, previously discloses the communication system according to claim 4, wherein further configured to
Higasiyama further discloses change the predetermined rule for the network based on a record (i.e. “backup candidate memory 27”) of switching of the transmission path (“The backup candidate memory control unit 26, upon receipt of the neighbor notification packet through the packet transmitter/receiver 12, retrieves the receiving port number, the source address and the neighboring bridge information from the particular packet, and stores in the backup candidate memory 27, the receiving port as a connected port in the backup candidate table, the source address as a neighboring bridge in the table and the neighboring bridge as a backup candidate in the table, together with the remaining monitor time for detecting a line fault.” [0372]).

Regarding claim 7 (Currently Amended)
Higasiyama, as modified by Nakata and Lessmann, previously discloses the communication system according to claim 6, wherein
Lessmann further discloses the transmitting third data includes changing, in transmission of the third data (i.e. “TCP/IP”) to the destination through a third transmission path over the network (“The industrial PC 60 can be accessed directly via the IP address of the PROFINET adapter, wherein the TCP/IP-based NRT data packets are routed from the splitter 56 via the third Ethernet interface 55 to the Ethernet interface 611 of the industrial PC.  The TCP/IP-based NRT data packets to be transmitted by the industrial PC 61 are already provided with the IP address of the PROFINET adapter in the TCP/IP stack of the industrial PC and are transmitted to the PROFINET network via the splitter 56 and the switch 51.  It is not necessary to set up the IP address at the industrial PC separately, as the industrial PC has been automatically set to the IP address of the PROFINET adapter 50.” [0070]), a path to transmit the third data to the destination through a fourth transmission path different from the third transmission path over the network (“Furthermore, the PROFINET card 11 comprises a PCI interface, for example, and therefore forms a PROFINET adapter, by means of which an automation application running on the industrial PC can exchange near real-time data (NRT data), for example, with the PROFINET network by means of TCP/IP data packets.” [0045])
Higasiyama, Nakata, and Lessmann do not specifically teach a path to transmit the third data to the destination through a fourth transmission path different from the third transmission path over the network, based on a line utilization rate involved with transmission of the third data over the network.
In an analogous art, Khasnabish discloses a path to transmit the third data to the destination through a fourth transmission path (i.e. “second link that makes up at least part of a second path”) different from the third transmission path (i.e. “first link that makes up at least part of a first path”) over the network, based on a line utilization rate involved with transmission of the third data over the network (“The PVCs 230 are arranged to provide links forming alternate paths over the access links 140.  For example, PVC 230-1 forms a first link that makes up at least part of a first path over the access link 140-1.  PVC 230-1 forms a second link that makes up at least part of a second path of the access link 140-1.  PVC 230-2 may be configured as an alternate to PVC 230-1.  Accordingly, when the PVC 230-1 reaches or exceeds a predetermined utilization threshold, the system 200 may be configured to reroute at least a subset of data transmissions from PVC 230-1 to PVC 230-2.  The rerouting of data transmissions based on link utilization rates will be discussed in more detail below.” [0056]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Higasiyama’s line fault backup protocol in mesh network bridges, as modified by Nakata and Lessmann, to include Khasnabish’s method for maintaining QoS parameters of data transmissions in order to efficiently reroute transmission paths based on link utilization rate “The network framework includes at least one router for routing the data transmissions over the network framework.  The network framework also includes multiple links, including a first link and a second link.  The first link forms at least part of a first path over the network framework, and the second link forms at least part of an alternate, second path over the network framework.  A link utilization monitor is configured to monitor a link utilization rate of the first link and to determine whether the rate has exceeded a predetermined maximum utilization threshold.  The router is configured to reroute data transmissions over the second link when the rate is determined to have exceeded the predetermined maximum utilization threshold. " Khasnabish [Abstract]. Thus, a person of ordinary skill would have appreciated the ability to incorporate Khasnabish’s method for maintaining QoS parameters of data transmissions into Higasiyama’s line fault backup protocol in mesh network bridges since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 8
Higasiyama, as modified by Nakata and Lessmann, previously discloses the communication system according to claim 1, wherein
Higasiyama, Nakata, and Lessmann do not specifically teach the changing path includes allowing transmission of the second data to the destination through both of the first transmission path and the second transmission path.
In an analogous art, Khasnabish discloses the changing path includes allowing transmission of the second data (i.e. “at least a subset of the at least one data transmission”) to the destination through both of the first transmission path and the second transmission path (“whereby said at least one router is configured to reroute at least a subset of the at least one data transmission over said second link in response to said link utilization monitor determining that said link utilization rate associated with said first link has exceeded said predetermined maximum utilization threshold.” [Claim1 text]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Higasiyama’s line fault backup protocol in mesh network bridges, as modified by Nakata and Lessmann, to include Khasnabish’s method for maintaining QoS parameters of data transmissions in order to efficiently reroute transmission paths based on link utilization rate “The network framework includes at least one router for routing the data transmissions over the network framework.  The network framework also includes multiple links, including a first link and a second link.  The first link forms at least part of a first path over the network framework, and the second link forms at least part of an alternate, second path over the network framework.  A link utilization monitor is configured to monitor a link utilization rate of the first link and to determine whether the rate has exceeded a predetermined maximum utilization threshold.  The router is configured to reroute data transmissions over the second link when the rate is determined to have exceeded the predetermined maximum utilization threshold. " Khasnabish [Abstract]. Thus, a person of ordinary skill would have appreciated the ability to incorporate Khasnabish’s method for maintaining QoS parameters of data transmissions into Higasiyama’s line fault backup protocol in mesh network bridges since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 11 (Currently Amended)
The method of communication according to claim 10, wherein
the determining whether the second data can be delivered to the destination within the scheduled time period is based on a line utilization rate involved with transmission of the first data over the network.
The scope and subject matter of method claim 11 is drawn to the method of using the corresponding apparatus claimed in claim 2. Therefore method claim 11 corresponds to apparatus claim 2 and is rejected for the same reasons of obviousness as used in claim 2 rejection above.

Regarding claim 12
The method of communication according to claim 11, further comprising
obtaining the line utilization rate from a communication apparatus different from a sender communication apparatus located on the first transmission path.
The scope and subject matter of method claim 12 is drawn to the method of using the corresponding apparatus claimed in claim 3. Therefore method claim 12 corresponds to apparatus claim 3 and is rejected for the same reasons of obviousness as used in claim 3 rejection above.

Regarding claim 13 (Currently Amended)
The method of communication according to claim 10, wherein
the changing path includes selecting the second transmission path under a predetermined rule for the network.
The scope and subject matter of method claim 13 is drawn to the method of using the corresponding apparatus claimed in claim 4. Therefore method claim 13 corresponds to apparatus claim 3 and is rejected for the same reasons of obviousness as used in claim 4 rejection above.

Regarding claim 16 (Currently Amended)
The method of communication according to claim 15, wherein
the transmitting third data includes changing, in transmission of the third data to the destination through a third transmission path over the network, a path to transmit the third data to the destination through a fourth transmission path different from the third transmission path over the network, based on a line utilization rate involved with transmission of the third data over the network.
The scope and subject matter of method claim 16 is drawn to the method of using the corresponding apparatus claimed in claim 7. Therefore method claim 16 corresponds to apparatus claim 7 and is rejected for the same reasons of obviousness as used in claim 7 rejection above.

Regarding claim 17 (Currently Amended)
The method of communication according to claim 10, wherein
the changing path includes allowing transmission of the second data to the destination through both of the first transmission path and the second transmission path.
The scope and subject matter of method claim 17 is drawn to the method of using the corresponding apparatus claimed in claim 8. Therefore method claim 17 corresponds to apparatus claim 8 and is rejected for the same reasons of obviousness as used in claim 8 rejection above.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG M NGUYEN whose telephone number is (571)272-8184.  The examiner can normally be reached on M-F 8:00am - 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG M NGUYEN/
Patent Examiner, Art Unit 2411

/ANDREW LAI/Supervisory Patent Examiner, Art Unit 2411